Citation Nr: 0635517	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  00-11 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for his right knee 
disability.  In an October 2001 decision, the Board similarly 
denied the veteran's claim.  

The veteran appealed the decision denying the claim to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2003 Order, the Court vacated the Board decision 
denying the claim for an increased rating and remanded the 
claim to the Board for readjudication.  In November 2003, the 
Board remanded the claim for an additional examination.  

In a December 2004 decision, the Board again denied the 
veteran's claim for an increased rating.  The veteran 
appealed that decision to the Court.  In a March 2006 Order, 
the Court vacated the decision denying the claim for an 
increased rating and remanded the claim to the Board for 
readjudication.  


FINDING OF FACT

The veteran's right knee disability is manifested by 
subjective complaints of pain, popping, and instability, and 
objective findings of degenerative arthritis, extension to 0 
degrees, flexion to 120 degrees, pain, and one-inch atrophy 
of the thigh and calf muscles.  There is no clinical evidence 
of tenderness, swelling, locking or instability.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.17a, DCs; 5003, 5010, 5256, 5257, 
5258, 5259, 5260, 5261, 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14 (2006).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006), 
however, are applicable only in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2006).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  

The veteran was granted service connection for his right knee 
disability in a September 1955 rating decision.  A 10 percent 
disability rating was assigned, pursuant to DC 5099, a 
diagnostic code that was removed from the Rating Schedule in 
February 1962.  See Department of Veterans Affairs Schedule 
for Rating Disabilities, (ed. 1945), (Looseleaf Ed. 1957), 
Transmittal Sheet 7 (Feb. 1, 1962).  Diagnostic Code 5099 
pertained to other diseases of the bones, joints, and 
muscles.  The code directed that diseases classified as such 
be rated based upon limitation of function of the affected 
parts, as arthritis, hypertrophic.  Veterans Administration 
Schedule for Rating Disabilities, Musculoskeletal 
Disabilities, § 30, DC 5099 (1945 ed.).  Arthritis, 
hypertrophic, degenerative, or osteoarthritic was rated under 
DC 5003.  Diagnostic Code 5003 directed that arthritis be 
rated based upon the limitation of motion of the affected 
part, with a minimum 10 percent rating for each major joint.  
The knee is considered a major joint.  Veterans 
Administration Schedule for Rating Disabilities, 
Musculoskeletal Disabilities, § 30, DC 5003 (1945 ed.).  
Thus, the veteran's right knee disability was given a 10 
percent rating, rated as analogous to arthritis, using the 
criteria for rating arthritis as instructed by the Rating 
Schedule.  This rating was in effect for more than 20 years 
before the veteran's recent claim for an increased rating, 
and as such, is protected.  38 U.S.C.A. § 110 (West 2002); 
38 C.F.R. § 3.951(b) (2006).

In November 1999, the veteran filed a claim for an increased 
rating for his right knee disability.  In a December 1999 
rating decision, the RO found that the veteran's right knee 
was no more than 10 percent disabling.  In so concluding, the 
RO assigned the veteran a 10 percent disability rating for 
arthritis under DC 5010, noting that the rating had formerly 
been assigned under DC 5099.  The veteran argues that the 
reassignment of the diagnostic code under which his 
disability is rated amounted to the discontinuation of a 
protected rating, and that he is entitled to both the 10 
percent rating under DC 5099 and a separate 10 percent rating 
under DC 5010 for arthritis.  The Board, however, finds that 
the veteran's argument is without merit, as his protected 
rating was not discontinued, and a separate 10 percent rating 
would be duplicative and would violate the regulation that 
prohibits pyramiding.  38 C.F.R. § 4.14.

Diagnostic Code 5010 pertains to traumatic arthritis.  
Diagnostic Code 5010 directs that the evaluation of arthritis 
be conducted under DC 5003.  Diagnostic Code 5099, the code 
under which the veteran was originally rated, also directed 
that the disability be rated under DC 5003.  In December 
1999, the RO rated the veteran's service-connected disability 
under the diagnostic criteria pertaining to arthritis, as was 
done on the original grant of service connection in September 
1955.  As DC 5099 was removed from the Rating Schedule in 
February 1962, the RO did not cite DC 5099 as the code under 
which the veteran's disability was rated, but rather DC 5010, 
the diagnostic code pertaining to traumatic arthritis.  
Because the veteran's disability was rated pursuant to the 
exact same diagnostic code's criteria as originally rated in 
September 1955, the Board finds that the RO did not 
discontinue the veteran's protected rating.  The 
reclassification of a diagnostic code in this instance does 
not amount to a discontinuation, particularly as the original 
diagnostic code here was removed from the Rating Schedule, 
and the reclassified code pertains to the same diagnostic 
criteria as originally considered.

Having determined that the veteran's protected rating was not 
discontinued, the next question before the Board is whether 
the veteran is entitled to a rating in excess of 10 percent 
for his right knee disability.

The veteran's knee disability has been rated 10 percent 
disabling under DC 5010 (traumatic arthritis).  Diagnostic 
codes 5260 (limitation of flexion of the leg), and 5261 
(limitation of extension of the leg) are also applicable in 
this instance.

Diagnostic Codes 5256 (ankylosis of the knee), 5257 (other 
impairment of the knee), 5258 (dislocation of semilunar 
cartilage), 5229 (symptomatic removal of semilunar 
cartilage), 5262 (impairment of the tibia and fibula), and 
5263 (genu recurvatum) are not applicable in this instance, 
as the medical evidence does not show that the veteran has 
any of these conditions.  Specifically, while the veteran 
reported instability and occasional episodes of locking on VA 
examination in November 1999 and September 2004, there was no 
objective evidence of dislocation or locking, and there was 
no objective evidence of ankylosis, subluxation, instability, 
or impairment of the tibia and fibula.

Under DC 5010, a 20 percent evaluation is not warranted 
unless X-ray evidence shows involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.  The knee is considered a major 
joint.  Because, however, in this case there are not two or 
more major or minor joints involved for which the veteran has 
established service connection for arthritis, he is not 
entitled to a rating greater than the current 10 percent 
rating under this code.  38 C.F.R. § 4.71a, DC 5010.  The 
Board has considered the veteran's argument that he is 
entitled to a separate rating under this diagnostic code, in 
addition to a 10 percent rating under DC 5099, the code under 
which he was originally rated, because he did not actually 
develop arthritis in his knee for many years after the 
original grant of service connection.  However, the fact that 
the veteran did not actually develop arthritis in his right 
knee until many years after the original grant of service 
connection is not a persuasive argument in favor of a 
separate 10 percent rating based upon arthritis, given that 
the original rating was rated as analogous to arthritis.  At 
the original grant of service connection, the veteran's knee 
was rated as if he had arthritis, even though he did not, 
because the Rating Schedule instructed that the veteran's 
disability be evaluated in precisely that manner.  Because 
the veteran's disability has continued to been rated pursuant 
to the diagnostic criteria pertaining to arthritis, a 
separate 10 percent rating for the presence of arthritis 
would be duplicative.

The Board now turns to the remaining applicable diagnostic 
codes, DCs 5260 and 5261.  Diagnostic Codes 5260 and 5261 
contemplate limitation of leg flexion and extension, 
respectively.  Under DC 5260, a zero percent rating is 
warranted for flexion limited to 60 degrees; a 10 percent 
rating is warranted for flexion limited to 45 degrees; a 20 
percent rating is warranted for flexion limited to 30 
degrees; and a 30 percent rating is warranted for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 
5261 (limitation of extension of the leg), a zero percent 
rating is warranted for extension limited to 5 degrees; a 10 
percent rating is warranted for extension limited to 10 
degrees; a 20 percent rating is warranted for extension 
limited to 15 degrees; a 30 percent rating is warranted for 
extension limited to 20 degrees; a 40 percent rating is 
warranted for extension limited to 30 degrees; and a 50 
percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.   

Treatment records dated from September 1998 to August 1999 
show that the veteran intermittently complained of right knee 
pain.  No range of motion testing, however, was conducted on 
these occasions.

The veteran underwent VA examination in November 1999 and 
September 2004.  Testing in November 1999 revealed a range of 
motion from 0 to 120 degrees, with crepitus, but without 
pain.  In September 2004, he had an active range of motion 
from 0 to 120 degrees, and a passive range of motion from 0 
to 130 degrees, with moderate discomfort at the extremes of 
motion.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the veteran's right knee had 
extension to 0 degrees, or full extension.  Full extension 
warrants a noncompensable evaluation.  Thus, the Board finds 
that the veteran is not entitled to a compensable evaluation 
for limitation of right knee extension.  Regardless, as 
veteran is already in receipt of a 10 percent rating, DC 5261 
cannot serve as a basis for an increased rating in this case.  
Similarly, DC 5260 cannot serve as a basis for an increased 
rating in this case.  At no time has the flexion of the left 
knee been limited to more than 120 degrees.  Limitation of 
flexion to 120 degrees or better does not warrant a rating 
higher than 10 percent under DC 5260.

The Board has determined that the veteran is not entitled to 
a compensable rating  under either DC 5260 or 5261.  Given 
that he did not meet the criteria for a compensable rating 
under either of these diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 
(2004).  VAOPGCPREC 9-2004 held that separate ratings could 
be assigned when the criteria under DCs 5260 and 5261 for a 
compensable rating were met.  In the present case, there is 
no basis for a compensable rating under either DC 5260 or DC 
5261.  

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  On VA examination in September 2004, 
the examiner stated that the veteran's range of motion was 
not limited by pain, fatigue, weakness, or lack of endurance 
with repetitive movement, despite one-inch muscle atrophy of 
the right thigh and calf.  The veteran contends that his 
right knee disability flares up with prolonged walking or 
standing.  However, even if the veteran does experience 
intermittent flare-up of his right knee disability, the Board 
finds it unlikely, and there is no evidence which suggests, 
that, on repetitive use, the right knee would be restricted 
by pain or other factors to only 30 degrees flexion or 15 
degrees extension.  Thus, even considering the effects of 
pain on use, there is no probative evidence that the right 
knee is limited in motion to 15 degrees extension or 30 
degrees flexion, and thus the requirements for an increased 
rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's right knee disability warrants no more than the 
current 10 percent rating pursuant to DC 5010.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2001, April 2004, 
and June 2006; rating decisions in December 1999 and March 
2000; a statement of the case in April 2000; and a 
supplemental statement of the case in April 2001.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2004 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 10 percent for a right knee disability 
is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


